DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-11 and 17 have been cancelled.
Claims 12 and 18-20 have been amended.
Claims 12-16 and 18-20 are presented for examination.
Claims 12-16 and 18-20 are allowed.

Response to Arguments
Applicant’s arguments, see Applicant Remarks Page 6, filed on January 5, 2022, with respect to the claim objections, have been fully considered and are persuasive.  The claim objections have been withdrawn. 
Applicant’s arguments, see Applicant Remarks Page 6, filed on January 5, 2022, with respect to 35 U.S.C. § 101 have been fully considered and are persuasive.  The 35 U.S.C. § 101 rejection has been withdrawn. 
Applicant’s arguments, see Applicant Remarks Page 6, filed on January 5, 2022, with respect to 35 U.S.C. §§ 102 and 103 have been fully considered and are persuasive.  The 35 U.S.C. §§ 102 and 103 rejections have been withdrawn. 
Applicant’s arguments, see Applicant Remarks Page 6, filed on January 5, 2022, with respect to 35 U.S.C. § 112(b) have been fully considered and are persuasive.  The 35 U.S.C. § 112(b) rejection has been withdrawn. 
With respect to 35 U.S.C. § 112(f), the claims language and specification have not been amended to add further structure to the claim limitations “an analysis module,” “a processing module,” “a reporting module,” and “a communication module,” therefore the Examiner maintains that claims 12, 13, 14, 18, and 20 are to be interpreted under 35 U.S.C. § 112(f).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an analysis module,” “a processing module,” “a reporting module,” and “a communication module” in claims 12, 13, 14, 18, and 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

REASONS FOR ALLOWANCE
The following is a statement of reasons for the indication of allowable subject matter:  
With reference to the pertinent prior art of record, Cantrell et al. (U.S. Patent Application Publication No. 20180068165) discloses controlling a plurality of UAVs (e.g., flying hovering, landing, taking off, etc.) and receiving UAV status information for UAV monitoring of a crop-contained area. Cantrell further teaches generating the control instructions for the various UAVs according to the status results corresponding to the various UAVs. Cantrell also teaches a charging dock or docking station that may be elevated off the ground for the UAVs to charge safely. However, Cantrell fails to explicitly teach a system for patrolling an expressway by UAVs, categories of status information, an advertising board body, distributed along the roadside of an expressway, and a charging platform, disposed on the advertising board body, wherein at least one UAV charging pile is arranged on the charging platform, and the charging pile is powered by a power supply carried by the advertising board body.
Cantrell et al. (U.S. Patent Application Publication No. 20200043350) discloses receiving UAV detected road section traffic data and conducting analysis on road monitoring (i.e., patrolling an expressway). However, Cantrell fails to teach categories of status information, an advertising board body, distributed along the roadside of an expressway, and a charging platform, disposed on the advertising board body, wherein at least one UAV charging pile is arranged on the charging platform, and the charging pile is powered by a power supply carried by the advertising board body.
Martch et al. (U.S. Patent Application Publication No. 20170187993) discloses UAV monitoring of an area (e.g., building, park, road, etc.). Martch further teaches determining that the UAV does not complete a patrol task, determining that the UAV does not land (i.e., hovering-only), and determining if the UAV has deviated from a patrol route. Martch, however, fails to teach a to-take-off state category, which is a category of UAV status information indicating that an UAV is stopped on a designated advertising board charging base station and has a power exceeding a preset threshold value, and an advertising board body, distributed along the roadside of an expressway, and a charging platform, 
Schmalzried et al. (U.S. Patent Application Publication No. 20200089220) teaches a to-take-off state category by disclosing that the UAV would not take off until the battery is fully charged. However, Schmalzried fails to teach an advertising board body, distributed along the roadside of an expressway, and a charging platform, disposed on the advertising board body, wherein at least one UAV charging pile is arranged on the charging platform, and the charging pile is powered by a power supply carried by the advertising board body.
Maliszewski et al. (U.S. Patent Application Publication No. 20210248647) discloses that UAV charging stations may be located atop a billboard. However, Maliszewski fails to teach a system for patrolling an expressway by UAVs and the categories of status information.
None of the prior art of record taken either independently or in combination teach:
“an advertising board body, distributed along the roadside of an expressway; 
a charging platform, disposed on the advertising board body, wherein at least one UAV charging pile is arranged on the charging platform, and the charging pile is powered by a power supply carried by the advertising board body;
a communication unit, disposed on the advertising board body and configured to establish a communication connection with the UAV and the control center to send advertising board charging base station information to each of the UAVs and the control center,
wherein the categories of the UAV status information comprise: a to-take-off state category, which is a category of UAV status information indicating that an UAV is stopped on a designated advertising board charging base station and has a power exceeding a preset threshold value;
a patrolling state category, which is a category of UAV status information indicating that an UAV is executing a patrolling task and does not complete this task;
a to-land state category, which is a category of UAV status information indicating that an UAV has completed the patrolling task and does not land;
a charging state category, which is a category of UAV status information indicating that an UAV is stopped on a designated advertising board charging base station and has a powder not exceeding a preset threshold value;
and a prewarning state category, which is a category of UAV status information indicating that an UAV is deviated from preset flight path points by an amount greater than a preset threshold value or the own power is not enough to allow the UAV to land on a designated advertising board charging base station.”

 For these reasons, the applicant’s invention is distinguished over the prior art of record.
Claim 12 is in condition for allowance. Claims 13-16 and 18-20 are dependent on claim 12 and are thereby allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE T SU whose telephone number is (571)272-5326. The examiner can normally be reached Monday to Friday, 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on (571)270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.T.S./
Patent Examiner, Art Unit 3662           

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662